UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	June 30, 2011 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 6/30/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (46.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (19.5%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $8 $9 5s, with due dates from August 20, 2033 to April 20, 2041 96,904,911 105,236,158 4 1/2s, with due dates from July 20, 2033 to February 20, 2041 30,444,555 32,144,884 4s, February 20, 2041 951,452 968,697 U.S. Government Agency Mortgage Obligations (26.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 1,039,559 1,186,501 6s, September 1, 2021 20,734 22,627 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 374,142 405,622 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 1,699,882 1,768,714 4 1/2s, TBA, June 1, 2041 3,000,000 3,103,711 4s, TBA, July 1, 2041 35,000,000 34,967,188 4s, TBA, June 1, 2041 4,000,000 4,001,562 3 1/2s, January 1, 2041 562,946 538,493 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 88,856 97,211 6 1/2s, TBA, July 1, 2041 7,000,000 7,925,313 6s, with due dates from August 1, 2012 to August 1, 2022 3,329,059 3,638,626 6s, TBA, July 1, 2041 20,000,000 21,978,124 5 1/2s, with due dates from December 1, 2011 to February 1, 2021 779,566 846,507 5s, with due dates from January 1, 2038 to February 1, 2038 199,900 212,534 5s, March 1, 2021 45,072 48,697 5s, TBA, July 1, 2041 29,000,000 30,807,970 4 1/2s, March 1, 2039 320,287 333,925 4 1/2s, TBA, July 1, 2041 37,000,000 38,280,548 4s, with due dates from May 1, 2019 to September 1, 2020 366,615 387,223 4s, TBA, July 1, 2041 39,000,000 39,000,000 Total U.S. government and agency mortgage obligations (cost $325,802,638) U.S. TREASURY OBLIGATIONS (30.2%) (a) Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $16,475,000 $23,475,475 7 1/2s, November 15, 2016 10,948,000 14,128,907 7 1/8s, February 15, 2023 14,634,000 19,842,743 6 1/4s, May 15, 2030 (SEGSF) 10,723,000 13,835,664 6 1/4s, August 15, 2023 17,491,000 22,227,647 6s, February 15, 2026 15,756,000 19,625,240 5 1/2s, August 15, 2028 14,632,000 17,373,639 5 1/4s, February 15, 2029 14,641,000 16,888,547 5 1/4s, November 15, 2028 14,988,000 17,296,597 4 1/2s, August 15, 2039 (SEGSF) 12,231,000 12,505,936 4 1/2s, February 15, 2036 14,640,000 15,144,666 4 3/8s, February 15, 2038 14,685,000 14,794,579 U.S. Treasury Notes 2 5/8s, November 15, 2020 158,000 152,171 U.S. Treasury Inflation Index Notes 1 1/4s, July 15, 2020 (i) 2,456,492 2,616,974 U.S. Treasury Inflation Index Notes 0.1s, October 31, 2011 (i) 4,165,000 4,182,576 Total U.S. treasury obligations (cost $202,820,642) MORTGAGE-BACKED SECURITIES (17.2%) (a) Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.611s, 2035 (F) $362,632 $46,868 FRB Ser. 05-R3, Class AF, 0.586s, 2035 356,202 295,648 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.04s, 2037 431,979 649,826 IFB Ser. 2976, Class LC, 23.734s, 2035 216,536 324,186 IFB Ser. 2979, Class AS, 23.587s, 2034 309,216 426,068 IFB Ser. 3072, Class SM, 23.111s, 2035 769,187 1,130,771 IFB Ser. 3072, Class SB, 22.964s, 2035 626,532 916,799 IFB Ser. 3249, Class PS, 21.658s, 2036 461,517 662,601 IFB Ser. 3065, Class DC, 19.299s, 2035 2,900,132 3,863,353 IFB Ser. 3031, Class BS, 16.257s, 2035 778,381 1,021,750 IFB Ser. 3835, Class SN, 15.657s, 2041 11,960,987 14,982,452 IFB Ser. 3287, Class SE, IO, 6.513s, 2037 1,478,062 253,591 IFB Ser. 3398, Class SI, IO, 6.463s, 2036 1,903,383 244,661 IFB Ser. 3485, Class SI, IO, 6.363s, 2036 1,698,368 282,133 IFB Ser. 3852, Class LS, IO, 6.263s, 2041 3,079,559 531,131 IFB Ser. 3740, Class DS, IO, 5.833s, 2040 6,130,065 1,028,502 IFB Ser. 3852, Class SG, 4.843s, 2041 4,399,590 3,812,553 Ser. 3747, Class HI, IO, 4 1/2s, 2037 581,317 86,209 Ser. 3768, Class MI, IO, 4s, 2035 13,036,599 1,735,171 Ser. 3738, Class MI, IO, 4s, 2034 20,390,881 2,559,056 Ser. 3707, Class HI, IO, 4s, 2023 1,183,248 119,615 FRB Ser. T-57, Class 2A1, 3.894s, 2043 1,744 1,719 Ser. 3327, Class IF, IO, zero %, 2037 (F) 29,436 184 Ser. 3439, Class AO, PO, zero %, 2037 61,589 55,219 Ser. 3391, PO, zero %, 2037 100,300 81,104 Ser. 3300, PO, zero %, 2037 244,407 214,513 Ser. 3046, PO, zero %, 2035 24,271 23,237 Ser. 2947, Class AO, PO, zero %, 2035 6,393 5,419 Ser. 2692, Class TO, PO, zero %, 2033 8,929 8,347 Ser. 2684, PO, zero %, 2033 748,000 648,613 FRB Ser. 3274, Class TX, zero %, 2037 24,992 24,796 FRB Ser. 3326, Class YF, zero %, 2037 37,576 29,516 FRB Ser. 3263, Class TA, zero %, 2037 282 276 FRB Ser. 3117, Class AF, zero %, 2036 (F) 32,168 30,831 FRB Ser. 3326, Class WF, zero %, 2035 136,070 111,763 FRB Ser. 3033, Class YF, zero %, 2035 (F) 2,379 2,372 FRB Ser. 3036, Class AS, zero %, 2035 (F) 46,214 35,831 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.874s, 2037 179,606 358,321 IFB Ser. 06-62, Class PS, 38.785s, 2036 871,058 1,535,675 IFB Ser. 05-74, Class NK, 26.571s, 2035 136,313 207,596 IFB Ser. 06-8, Class HP, 23.885s, 2036 606,940 875,753 IFB Ser. 05-45, Class DA, 23.739s, 2035 1,091,861 1,624,808 IFB Ser. 07-53, Class SP, 23.519s, 2037 934,126 1,383,534 IFB Ser. 08-24, Class SP, 22.602s, 2038 4,529,742 6,632,530 IFB Ser. 05-122, Class SE, 22.45s, 2035 1,001,237 1,416,150 IFB Ser. 05-75, Class GS, 19.693s, 2035 1,001,870 1,364,076 IFB Ser. 05-106, Class JC, 19.548s, 2035 823,120 1,110,018 IFB Ser. 05-83, Class QP, 16.911s, 2034 296,840 391,324 IFB Ser. 11-4, Class CS, 12.528s, 2040 3,474,086 3,885,942 IFB Ser. 11-27, Class AS, IO, 6.294s, 2041 6,987,047 1,249,773 Ser. 10-83, Class HI, IO, 5s, 2039 5,324,419 997,690 FRB Ser. 03-W14, Class 2A, 4 1/8s, 2043 1,753 1,730 FRB Ser. 03-W3, Class 1A4, 3.819s, 2042 2,695 2,654 FRB Ser. 04-W2, Class 4A, 3.697s, 2044 1,750 1,726 FRB Ser. 04-W7, Class A2, 3.517s, 2034 710 733 FRB Ser. 03-W11, Class A1, 3.078s, 2033 133 134 FRB Ser. 07-95, Class A3, 0.436s, 2036 11,005,000 10,117,777 Ser. 01-50, Class B1, IO, 0.419s, 2041 13,624,046 204,361 Ser. 01-79, Class BI, IO, 0.314s, 2045 2,297,557 30,155 Ser. 08-53, Class DO, PO, zero %, 2038 566,616 419,902 Ser. 07-64, Class LO, PO, zero %, 2037 257,769 227,648 Ser. 07-44, Class CO, PO, zero %, 2037 433,937 363,734 Ser. 08-36, Class OV, PO, zero %, 2036 94,814 70,465 Ser. 04-61, Class CO, PO, zero %, 2031 253,626 250,154 Ser. 1988-12, Class B, zero %, 2018 11,157 10,313 FRB Ser. 06-104, Class EK, zero %, 2036 38,856 36,710 FRB Ser. 05-117, Class GF, zero %, 2036 3,111 3,099 FRB Ser. 05-45, Class FG, zero %, 2035 83,456 84,734 FRB Ser. 06-1, Class HF, zero %, 2032 25,301 25,292 IFB Ser. 06-48, Class FG, zero %, 2036 44,752 40,999 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.702s, 2041 6,467,586 9,272,642 IFB Ser. 10-158, Class SD, 14.443s, 2040 1,057,000 1,180,352 IFB Ser. 11-70, Class WS, 9.328s, 2040 1,821,000 1,669,875 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 3,860,535 714,199 IFB Ser. 09-103, Class SW, IO, 6.214s, 2037 13,644,801 2,076,739 IFB Ser. 10-20, Class SC, IO, 5.964s, 2040 11,190,478 2,060,950 IFB Ser. 11-25, Class SA, IO, 5.914s, 2040 10,027,286 1,588,698 IFB Ser. 10-115, Class TS, IO, 5.914s, 2038 7,832,653 1,300,690 IFB Ser. 10-158, Class SA, IO, 5.864s, 2040 9,094,023 1,598,365 IFB Ser. 10-85, Class SN, IO, 5.754s, 2040 13,472,136 2,372,443 IFB Ser. 11-70, Class SN, IO, 5.714s, 2041 1,469,000 352,971 IFB Ser. 11-70, Class WI, IO, 4.664s, 2040 1,821,000 297,897 Ser. 10-116, Class QI, IO, 4s, 2034 7,618,265 1,205,971 Ser. 11-70, PO, zero %, 2041 18,162,406 13,265,820 Ser. 10-151, Class KO, PO, zero %, 2037 1,703,680 1,474,212 Ser. 06-36, Class OD, PO, zero %, 2036 18,730 16,845 FRB Ser. 07-73, Class KI, IO, zero %, 2037 1,269,764 18,056 FRB Ser. 07-35, Class UF, zero %, 2037 17,295 16,515 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 6.015s, 2035 (F) 343,249 47,731 IFB Ser. 04-4, Class 1AS, IO, 5.39s, 2034 (F) 827,712 113,298 Ser. 06-RP2, Class 1AS1, IO, 5.295s, 2036 (F) 9,433,085 1,231,045 FRB Ser. 06-RP2, Class 1AF1, 0.586s, 2036 9,433,085 7,546,468 FRB Ser. 04-4, Class 1AF, 0.586s, 2034 827,712 662,170 FRB Ser. 05-RP1, Class 1AF, 0.536s, 2035 343,249 274,600 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.536s, 2034 28,526 21,965 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 16,298,584 661,722 Total mortgage-backed securities (cost $115,932,705) PURCHASED OPTIONS OUTSTANDING (2.9%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 5,044,100 $202,008 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 94,065,800 6,681,494 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 5,044,100 492,960 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 13,817,507 323,053 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 13,817,507 221,218 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 4,359,064 261,326 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 4,359,064 175,191 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 21,339,852 1,116,928 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 21,339,852 905,023 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 10,448,519 334,353 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 10,448,519 257,660 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 49,580,310 652,477 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 49,580,310 593,476 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 9,125,792 479,743 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 9,125,792 297,775 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 40,810,689 1,972,789 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 40,810,689 1,008,024 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 94,065,800 590,733 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 14,979,600 1,253,642 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 14,979,600 23,668 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 106,600,731 2,836,645 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 106,600,731 135,383 Total purchased options outstanding (cost $23,398,097) SHORT-TERM INVESTMENTS (42.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% (e) $113,957,404 $113,957,404 Interest in $150,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Credit Suisse First Boston due July 1, 2011 - maturity value of $11,203,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Notes with a coupon rate of 0.875% and a due date of February 29, 2012, valued at $153,000,255) 11,203,000 11,203,000 Interest in $100,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Barclays Capital, Inc. due July 1, 2011 - maturity value of $10,750,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Bonds with a coupon rate of 6.50% and a due date of November 15, 2026, valued at $102,000,057) 10,750,000 10,750,000 Straight-A Funding, LLC, for an effective yield of 0.148%, August 16, 2011 18,000,000 17,996,550 Federal Home Loan Discount Notes, for an effective yields ranging from 0.054% to 0.118%, July 27, 2011 31,000,000 30,999,126 Federal Home Loan Mortgage Corporation, for an effective yield of 0.05%, July 18, 2011 12,000,000 11,999,711 U.S. Treasury Bills, for an effective yield of 0.064%, August 4, 2011 (SEG) (SEGSF) 31,000,000 30,998,097 U.S. Treasury Bills, for effective yields ranging from 0.174% to 0.254%, July 28, 2011 (SEG) (SEGSF) 70,000,000 69,989,620 Total short-term investments (cost $297,893,508) TOTAL INVESTMENTS Total investments (cost $965,847,590) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 1244 $309,087,350 Jun-12 $(714,624) U.S. Treasury Bond 20 yr (Short) 17 2,091,531 Sep-11 (7,470) U.S. Treasury Bond 30 yr (Short) 353 44,566,250 Sep-11 600,540 U.S. Treasury Note 2 yr (Short) 403 88,395,531 Sep-11 64,186 U.S. Treasury Note 5 yr (Long) 736 87,727,750 Sep-11 (225,648) U.S. Treasury Note 10 yr (Short) 121 14,801,703 Sep-11 (52,497) Total WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received $78,410,302) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August 24, 2041. $73,374,368 Aug-11/4.29 $981,749 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August 24, 2041. 73,374,368 Aug-11/4.29 3,406,038 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 12,932,000 Aug-11/4.475 517 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 12,932,000 Aug-11/4.475 1,303,934 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 29,998,000 Aug-11/4.49 3,071,495 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 29,998,000 Aug-11/4.49 900 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 14,999,000 Aug-11/4.55 300 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 14,999,000 Aug-11/4.55 1,614,492 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 90,809,000 Aug-11/4.7 140 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 90,809,000 Aug-11/4.7 11,073,249 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,677,000 Aug-11/4.765 27 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,677,000 Aug-11/4.765 718,765 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 8,242,500 Aug-15/4.375 1,202,746 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 8,242,500 Aug-15/4.375 748,419 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 8,242,500 Aug-15/4.46 793,011 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 8,242,500 Aug-15/4.46 1,142,987 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 53,980,515 Dec-11/2.24 549,522 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 53,980,515 Dec-11/2.24 837,238 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 17,656,640 Feb-15/5.27 823,294 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 17,656,640 Feb-15/5.27 1,581,682 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 7,846,920 Feb-15/5.36 348,338 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 7,846,920 Feb-15/5.36 737,924 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. 75,272,930 Jul-11/3.55 97,855 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. 75,272,930 Jul-11/3.55 1,844,940 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.46 10 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.46 4,512,070 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 41,058,000 Jul-11/4.52 5 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 41,058,000 Jul-11/4.52 4,448,224 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.525 4,762,497 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.525 5 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,529,000 Jul-11/4.5475 2 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,529,000 Jul-11/4.5475 2,273,587 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 65,671,500 Jul-11/4.745 3 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 65,671,500 Jul-11/4.745 8,370,489 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,864,291 Jun-16/4.12 160,911 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,770,612 Jun-16/4.39 188,122 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,733,974 Jun-16/4.575 206,824 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,733,974 Jun-16/4.575 247,306 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,761,294 Jun-16/4.815 434,210 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,761,294 Jun-16/4.815 488,030 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 21,828,974 Jun-16/4.86 1,435,037 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,770,612 Jun-16/4.89 215,821 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 5,864,291 Jun-16/5.12 197,060 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 21,828,974 Jun-16/5.86 949,566 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 7,038,474 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 106,724 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 9,901,143 Sep-11/2.065 59,902 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 9,901,143 Sep-11/2.065 104,259 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 7,977,849 May-16/4.756 314,806 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 7,977,849 May-16/4.756 320,470 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,308,256 May-16/5.11 340,775 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,308,256 May-16/4.60 396,066 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,354,814 May-16/4.36 298,512 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,354,814 May-16/4.86 353,893 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,501,169 May-16/4.11 258,986 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 9,501,169 May-16/5.11 320,444 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 10,843,431 May-16/4.765 427,448 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 10,843,431 May-16/4.765 436,665 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 12,183,004 May-16/4.745 483,543 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 12,183,004 May-16/4.745 485,980 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 30,457,512 May-16/4.77 1,195,153 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 30,457,512 May-16/4.77 1,232,006 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds receivable $60,735,195) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 4 1/2s, June 1, 2041 $3,000,000 $3,103,711 FHLMC, 4s, June 1, 2041 4,000,000 4,001,562 FNMA, 6 1/2s, July 1, 2041 7,000,000 7,925,313 FNMA, 4 1/2s, July 1, 2041 7,000,000 7,242,266 FNMA, 4s, July 1, 2041 38,000,000 38,000,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $213,238,600 $(319,243) 2/7/15 1.891% 3 month USD-LIBOR-BBA $(5,502,876) Barclays Bank PLC 35,774,400 (6,677) 2/17/19 3.4% 3 month USD-LIBOR-BBA (1,896,636) 188,643,100 35,572 6/17/13 0.64% 3 month USD-LIBOR-BBA 129,130 72,055,200 146,390 6/17/21 3.2% 3 month USD-LIBOR-BBA 396,481 109,173,200 (200,400) 6/17/16 3 month USD-LIBOR-BBA 1.93% (474,940) 203,797,700 (492,431) 6/17/20 3 month USD-LIBOR-BBA 3.04% (1,118,714) 6,020,300 22,339 6/17/41 4.04% 3 month USD-LIBOR-BBA 45,060 2,000,000 — 6/20/16 1.8125% 3 month USD-LIBOR-BBA 16,963 2,200,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA 57,527 10,594,000 — 6/23/20 2.955% 3 month USD-LIBOR-BBA 112,804 2,100,000 — 6/24/20 2.92375% 3 month USD-LIBOR-BBA 27,907 73,220,000 — 6/27/20 2.89485% 3 month USD-LIBOR-BBA 1,175,601 26,370,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% (837,124) 13,791,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA 15,017 9,670,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% (180,607) 3,895,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA 126,692 3,660,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% (122,307) 10,550,000 — 6/28/20 2.855% 3 month USD-LIBOR-BBA 204,170 29,490,000 — 6/29/20 2.841084% 3 month USD-LIBOR-BBA 601,767 10,940,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% (412,104) 2,810,000 — 6/29/13 3 month USD-LIBOR-BBA 0.6425% (2,214) 15,400,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA 6,991 6,300,000 — 6/30/20 0.66% 3 month USD-LIBOR-BBA 108,151 5,000,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% (130,940) 9,160,800 11,810 3/30/31 3 month USD-LIBOR-BBA 4.17% 417,251 153,411,500 (6,894) 5/4/13 0.78% 3 month USD-LIBOR-BBA (547,540) 100,950,800 49,128 5/4/16 3 month USD-LIBOR-BBA 2.15% 1,305,393 Citibank, N.A. 205,736,400 39,413 7/9/20 3 month USD-LIBOR-BBA 3.01% 1,316,239 422,219 — 6/23/21 3 month USD-LIBOR-BBA 3.12625% (4,509) 1,119,709 — 6/29/21 3 month USD-LIBOR-BBA 3.05375% (19,711) 10,804,800 (2,926) 6/28/14 1.81% 3 month USD-LIBOR-BBA (224,535) Credit Suisse International 178,514,300 (43,537) 5/27/20 3 month USD-LIBOR-BBA 3.06% 128,296 42,232,200 (12,132) 5/27/21 3.21% 3 month USD-LIBOR-BBA (5,554) 87,308,800 (116,364) 3/14/16 3 month USD-LIBOR-BBA 2.35% 2,316,703 32,642,300 74,829 3/14/41 4.36% 3 month USD-LIBOR-BBA (2,032,608) 35,100,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (139,698) 146,722,700 (30,018) 2/24/15 2.04% 3 month USD-LIBOR-BBA (4,273,952) 96,059,400 28,107 2/24/26 4.16% 3 month USD-LIBOR-BBA (6,181,532) 169,099,900 12,058 5/27/13 0.72% 3 month USD-LIBOR-BBA (277,901) Deutsche Bank AG 1,131,630 — 7/1/20 3.035% 3 month USD-LIBOR-BBA 5,851 18,359,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% (50,304) 171,987,100 (30,387) 5/13/13 0.75% 3 month USD-LIBOR-BBA (502,156) Goldman Sachs International 10,430,000 — 6/24/21 3 month USD-LIBOR-BBA 3.075% (159,577) 31,382,000 — 7/1/14 3 month USD-LIBOR-BBA 1.105% (16,632) 4,004,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% (31,431) 30,599,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% (72,520) 32,668,100 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (111,072) 96,389,700 244,321 5/20/16 3 month USD-LIBOR-BBA 2.00% 592,716 JPMorgan Chase Bank, N.A. 40,202,800 127,363 3/11/26 4.12% 3 month USD-LIBOR-BBA (2,203,762) 70,200,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (288,348) 24,700,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (104,758) 57,399,700 — 7/5/16 1.9375% 3 month USD-LIBOR-BBA — 125,597,000 22,421 3/31/16 3 month USD-LIBOR-BBA 2.42% 3,732,955 104,077,500 — 11/5/15 3 month USD-LIBOR-BBA 1.42% (1,210,648) 111,382,800 19,184 1/31/15 1.79% 3 month USD-LIBOR-BBA (2,316,897) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $3,012,388 $— 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools $(9,150) 853,912 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,610) Barclays Bank PLC 1,125,889 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,443) 3,752,797 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (27,990) 425,367 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,173 163,774 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,076 1,285,071 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,585 731,123 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,453 3,744,340 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (28,504) 6,872,140 (6,443) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (187) 6,820,431 15,985 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (13,164) 3,425,391 29,437 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 21,130 20,622,610 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 16,727 13,658,846 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 11,079 846,652 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,562 6,052,324 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 46,073 3,551,065 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,880 2,391,211 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,940 2,307,984 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (17,569) 2,275,601 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 16,973 6,694,013 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (20,333) 2,610,512 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 19,471 18,228,727 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 135,960 7,362,061 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 54,910 861,947 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 6,429 1,136,738 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,468 1,293,252 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (8,497) 5,659,846 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 42,214 6,425,920 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (20,547) 3,211,557 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 23,954 19,257,882 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,680 7,745,564 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 57,771 19,633,713 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (59,719) 9,762,506 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 72,814 2,154,535 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,761 236,485 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (719) 231,958 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 297 266,135 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (241) 863,442 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (782) 625,715 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (567) 14,868,226 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 12,060 14,974,090 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 12,146 Citibank, N.A. 2,093,194 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 15,612 354,182 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 454 Credit Suisse International 1,068,730 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (3,251) 892,147 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,143 909,558 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,767 7,237,280 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 42,687 3,347,006 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,167 Deutsche Bank AG 7,237,280 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (42,687) 3,347,006 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,167 Goldman Sachs International 61,074,906 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 455,531 9,280,324 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (69,218) 3,012,388 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 9,150 6,104,913 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (45,534) 6,488,617 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,263 1,068,730 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (3,251) Total Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through June 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $709,516,616. (b) The aggregate identified cost on a tax basis is $966,180,842, resulting in gross unrealized appreciation and depreciation of $28,322,584 and $11,587,711, respectively, or net unrealized appreciation of $16,734,873. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $156 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $96,561,751 and $23,228,300, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. At the close of the reporting period, the fund maintained liquid assets totaling $390,645,250 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The rates shown on FRB are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash, to manage exposure to market risk and to (any additional reason listed on the most recent shareholder report). The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 2,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to (any additional reason listed on the most recent shareholder report). The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 461,600,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 1,171,900,000 on written options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries, to hedge inflation in specific regions/countries and to (any additional reason listed on the most recent shareholder report). To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $271,700,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, to hedge prepayment risk and to (any additional reason listed on the most recent shareholder report). An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $3,640,700,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio.Collateral posted to the fund which cannot be sold or repledged totaled $1,454,471 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $80,522,311 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $102,029,393. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Accounting Standards Codification ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $120,775,307 $1,439,126 Purchased options outstanding — 20,815,569 — U.S. Government and Agency Mortgage Obligations — 327,900,844 — U.S. Treasury Obligations — 214,091,361 — Short-term investments 113,957,404 183,936,104 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(335,513) $— $— Written options — (75,943,447) — TBA sale commitments — (60,272,852) — Interest rate swap contracts — (18,186,367) — Total return swap contracts — 749,585 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts 35,067,700 $107,967,718 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2011
